MCDONALD, J.,
concurring in a separate opinion.
I concur in the result reached by the majority. I agree that Scott responded to an attack as opposed to a perceived threat; *118however, I respectfully write separately because I do not agree that the circuit court’s order conflates the questions of self-defense and immunity under the Protection of Persons and Property Act (the Act).10 Instead, the circuit court’s self-defense analysis was a necessary predicate to the finding of immunity under section 16-11-440(0) of the South Carolina Code (2015). The circuit court’s examination of Scott’s reasonable belief that he and the girls were being attacked with deadly force was necessary to this self-defense analysis. Thus, I would not vacate the portion of the circuit court’s ruling addressing the threat posed by the “drive-by” vehicles and Scott’s perception of this threat.
Recently, our supreme court clarified that the immunity of section 16-11-440(0 extends to a person attacked in his own residence and examined the Legislative purposes of the Act. In State v. Jones, the court explained:
Under the Castle Doctrine, “[o]ne attacked, without fault on his part, on his own premises, has the right, in establishing his plea of self-defense, to claim immunity from the law of retreat, which ordinarily is an essential element of that defense.” State v. Gordon, 128 S.C. 422, 425, 122 S.E. 501, 502 (1924)) (citation omitted). The Legislature explicitly codified the Castle Doctrine when it promulgated the Act and extended its protection, when applicable, to include an occupied vehicle and a person’s place of business. See S.C. Code Ann. § 16-11-420(A) (2015) (“It is the intent of the General Assembly to codify the common law Castle Doctrine which recognizes that a person’s home is his castle and to extend the doctrine to include an occupied vehicle and the person’s place of business.”).
416 S.C. 283, 291, 786 S.E.2d 132, 136 (2016) (alteration in original). The court enunciated its belief that “a decision that prohibits a person, who is attacked in his or her residence, from seeking immunity under the Act would not only be in direct contravention of the provisions of the Act but would undoubtedly infringe on the person’s Second Amendment *119right to bear arms/[11] which was specifically identified in section 16-11-420(C) as a foundational basis for the Act.” Id. at 297-98, 786 S.E.2d at 140; see District of Columbia v. Heller, 554 U.S. 570, 628, 128 S.Ct. 2783, 171 L.Ed.2d 637, (2008) (“[T]he inherent right of self-defense has been central to the Second Amendment right.”).
Because the supreme court found subsection (C) applicable in Jones, the question became whether there was “evidence to support the judge’s ruling that Jones acted in self-defense.” Id. at 300-01, 786 S.E.2d at 141. “Consistent with the Castle Doctrine and the text of the Act, a valid case of self-defense must exist, and the trial court must necessarily consider the elements of self-defense in determining a defendant’s entitlement to the Act’s immunity. Therefore, the defendant must demonstrate the elements of self-defense, save the duty to retreat, by a preponderance of the evidence.” Id. at 301, 786 S.E.2d at 141 (quoting State v. Curry, 406 S.C. 364, 371, 752 S.E.2d 263, 266 (2013));12 see also State v. Douglas, 411 S.C. 307, 318, 768 S.E.2d 232, 238 (Ct. App. 2014) (recognizing that “immunity under the Act ‘is predicated on an accused demonstrating the elements of self-defense to the satisfaction of the trial court by the preponderance of the evidence,’ save the duty to retreat.” (quoting Curry, 406 S.C. at 371-72, 752 S.E.2d at 266-67)); Curry, 406 S.C. at 372, 752 S.E.2d at 267 (“While the Act may be considered ‘offensive’ in the sense that the immunity operates as a bar to prosecution, such immunity is predicated on an accused demonstrating the elements of self-defense to the satisfaction of the trial court by the preponderance of the evidence.”).
*120As the circuit court’s examination of Scott’s reasonable belief that he and the girls were being attacked with deadly force was necessary to its self-defense analysis, a predicate to the court’s finding of immunity, I would affirm both the subsection (C) grant of immunity and the circuit court’s analysis.

. S.C. Code Ann. §§ 16-11-410 to -450 (2015); see id. § 16-11-450(A) (stating, in relevant part, “[a] person who uses deadly force as permitted by the provisions of this article or another applicable provision of law is justified in using deadly force and is immune from criminal prosecution and civil action for the use of deadly force”).


. U.S. Const. amend. II (“A well regulated Militia, being necessary to the security of a free State, the right of the people to keep and bear Arms, shall not be infringed.”); S.C. Const. art. I, § 20 (providing in part that "[a] well regulated militia being necessary to the security of a free State, the right of the people to keep and bear arms shall not be infringed”).


. Where section 16-11-440(A) applies, "there is no requirement that the defendant prove he believed he was in imminent danger of losing his life or sustaining serious bodily injury given the presumption of reasonable fear of imminent peril of death or great bodily injury is included in subsection (A).” Jones, 416 S.C. at 301, 786 S.E.2d at 141. Here, as in Jones, the consideration is whether subsection (C) applies.